Citation Nr: 0833870	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1979 to November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2005 and 
October 2006 by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In August 
2008, the veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran's statements at his August 
2008 hearing may be construed as a request to reopen a claim 
for entitlement to service connection for a left hip 
disorder.  This matter is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record demonstrates no right hip injury 
was incurred in service and that a present right hip 
disability was not incurred as a result of service.

3.  The probative evidence of record demonstrates no present 
left foot disability.

4.  The evidence of record demonstrates no left leg injury 
was incurred in service.

5.  The evidence demonstrates no loss of teeth as a result of 
combat or service trauma.

6.  The veteran was not a prisoner of war during service, he 
has no service-connected disabilities rated totally 
disabling, he has no adjudicated service-connected 
compensable dental disability or dental disorder clinically 
determined to be complicating a medical disorder currently 
being treated by VA, and he is not a VA vocational 
rehabilitation trainee.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  A left foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

3.  A left leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

4.  The criteria for entitlement to service connection for a 
dental disorder have not been met.  38 U.S.C.A. §§ 1712, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2004, February 2005, June 
2005, and August 2006.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Service Connection Claims - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service medical records show the veteran complained of an 
injury to the "right" hip on May 28, 1981, but that a 
subsequent clinical examination later that same morning 
referred to a "left" hip injury.  A July 1981 report also 
referred to a "left" hip injury.  He was treated for left 
foot pain in October 1981, November 1981, May 1982.  A May 
1982 X-ray film of the left foot was negative.  He was 
treated for scar tissue to the left knee in June 1982 
reportedly related to an improper self-removal of a tick.  
The veteran's October 1984 separation examination revealed a 
normal clinical evaluation of the feet and lower extremities.  
It was noted on the back of the physical examination form 
that the veteran's health had not changed since his last 
physical examination with the exception of a left foot 
injury.  No specific details were reported.

Private medical records show the veteran sustained injuries 
in a work-related injury in September 1998, sustaining 
injuries to his right side and back.  No specific injury to 
the right hip was identified.  A March 1999 report noted a 
history of right shoulder, right hip and back  pain 
subsequent to a second work-related injury.  

On VA examination in December 2004 the veteran reported he 
injured his right hip in a hard parachute landing.  He stated 
he was placed on light duty and given pain relief medication.  
The examiner noted that X-rays revealed minimal narrowing of 
the inferior joint space without evidence of past trauma.  
The diagnoses included minimal degenerative arthrosis of the 
right hip.  The examiner noted there was evidence in the 
record of a minor right hip injury, but that there was no 
evidence of residual injuries at the time of discharge.  

VA examination of the feet in December 2004 revealed 
subjective pain in the left foot with no objective findings.  
X-rays of the let foot were negative.  The examiner noted 
there was no evidence of corns, calluses, edema, abnormal 
weightbearing, weakness, or instability.  It was noted the 
veteran reported that subsequent to an injury in service he 
had a lump on his left foot, but the examiner noted there was 
no present lump.  

VA treatment records dated in August 2006 show the veteran 
was treated for leg swelling likely due to a Baker's cyst.  
No opinion as to etiology was provided.

In statements and hearing testimony the veteran asserted that 
he had left leg and left foot disorders related to injuries 
during active service.  He stated he had hyperextended his 
foot while playing football during physical training.  At his 
hearing in August 2008 he stated that he had injured his 
"right" hip in parachute training when he landed on a rock, 
but he later clarified that his service injury involved the 
"left" hip.  He denied having sustained a right hip injury 
during active service.  

Based upon the evidence of record, the Board finds no right 
hip or left leg injuries were incurred in service and that 
there is no present left foot disability.  The probative 
evidence of record shows the veteran was treated for a 
"left" hip injury in May 1981 with no probative evidence of 
a "right" hip injury.  The December 2004 VA examination is 
persuasive that there is no evidence of a present left foot 
disability.  While the veteran may sincerely believe that he 
has left leg and foot disorders as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claims for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims.

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2007).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2006).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2007).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2007).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

In this case, service medical records are negative for 
complaint, treatment, or diagnosis for dental trauma.  In 
statements and hearing testimony the veteran reported that he 
had several teeth pulled or filled during active service and 
that all the teeth that had been filled had come out.  He 
stated he did not receive any dental treatment until 
approximately 10 years after his discharge from service.

Based upon the available record, the Board finds the evidence 
demonstrates no loss of teeth as a result of combat or 
service trauma.  There is no evidence of any specific dental 
trauma during active service.  The evidence also shows the 
veteran does not meet the eligibility requirements for 
additional outpatient dental treatment.  He was not a 
prisoner of war and he does not meet the criteria for 
eligibility for either Class II(b) or (c), his service-
connected disabilities are not rated as totally disabling, he 
has no adjudicated service-connected compensable dental 
disability or dental disorder clinically determined to be 
complicating a medical disorder currently being treated by 
VA, and he is not a VA vocational rehabilitation trainee.  
Therefore, the Board finds entitlement to service connection 
for a dental disorder, to include for the purposes of 
outpatient dental treatment, must be denied.  The 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for a dental disorder is 
denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claim by 
correspondence dated in August 2006.  He was notified that 
the VCAA applied to all elements of a claim by correspondence 
dated in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the veteran's service medical records show that 
upon enlistment examination in April 1979 an audiology 
evaluation revealed defective hearing.  An October 1984 
examination, however, revealed audiology findings within 
normal limits.  The veteran contends that he has hearing loss 
as a result of noise exposure during active service.  Records 
show he served in an artillery unit as a light wheel vehicle 
and power generation mechanic.  As the veteran was not 
provided a VA audiology examination to address this matter, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiology examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any present 
hearing loss was incurred as a result of 
active service.  The examiner should 
address the significance, if any, of the 
audiology findings recorded during active 
service.

Prior to any examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


